Citation Nr: 0828846	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  04-31 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for status post 
cerebrovascular accident with left-sided hemiparesis, claimed 
as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran testified at 
a video conference hearing before the Board in April 2006.  
This matter was remanded in September 2006 and November 2007.  
A review of the record shows that the RO has complied with 
all remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The veteran's cerebrovascular accident was not causally 
related to his active duty service or to a service-connected 
disability.

2.  The veteran is able to perform the basic functions of 
self care and is not so helpless due to his service-connected 
disabilities as to be in need of the regular aid and 
attendance of another individual.

3.  The veteran is not substantially confined to his house 
due to service-connected disabilities, nor does he have a 
single service-connected disability ratable at 100 percent 
along with other unrelated disabilities, which combine to at 
least 60 percent.


CONCLUSIONS OF LAW

1.  Status post cerebrovascular accident with left-sided 
hemiparesis was not incurred in or aggravated by the 
veteran's active service, nor is status post cerebrovascular 
accident with left-sided hemiparesis proximately due to or 
caused by, or aggravated by, a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2007).

2.  The criteria for an award of special monthly compensation 
benefits based on the need for regular aid and attendance or 
by reason of being housebound have not been met.  38 U.S.C.A. 
§§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in October 
2003.  The letter predated the June 2004 rating decision.  
See id.  Subsequently, the veteran was issued VCAA letters in 
October 2006 and December 2007.  Collectively, the VCAA 
letters notified the veteran of what information and evidence 
is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The VCAA letters have clearly advised the veteran of the 
evidence necessary to substantiate his claims. 

In March 2006, October 2006, and December 2007, the veteran 
was provided with notice of the types of evidence necessary 
to establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection and entitlement to special monthly 
compensation, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's post-service VA and private medical records.  There 
is no indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination performed in December 2007, 
which is thorough and contains sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Service connection

The veteran has specifically claimed that his cerebrovascular 
accident was caused by or aggravated by his service-connected 
diabetes mellitus, type II.  Service connection is in effect 
for diabetes mellitus, type II, effective August 1972.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7  Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In April 2003, the veteran suffered a stroke which affected 
his left side.  Such stroke resulted in left side hemiparesis 
of the upper and lower extremities.  There is nothing in the 
veteran's service medical records to suggest that the 2003 
cerebrovascular accident was causally related to service.  On 
separation examination in March 1972, no pertinent defects or 
diagnoses were noted.  As already noted, it appears that the 
veteran does not contend that there is any direct 
relationship to service.  Rather, he maintains that the 
stroke was caused by his service-connected diabetes mellitus, 
type II.

In February 2004, the veteran underwent a VA examination.  
Upon physical examination, the examiner diagnosed status post 
CVA with left sided hemiparesis; diabetes mellitus type 2; 
hypertension; and, hyperlipidemia.  The examiner offered an 
opinion that his CVA was as likely as not due to 
hypertension, and not related to his diabetes mellitus at 
all.  The Board notes, however, that such opinion is of 
diminished probative value as there is no accompanying 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).

In April 2006, the veteran's private physician, Howard G. 
Slemons, D.O., offered an opinion that "[w]ith a degree of 
medical certainty I feel that [the veteran's] diabetic 
disease was a major risk factor in him suffering a stroke 
several years ago."  Again, however, such opinion is of 
diminished probative value as Dr. Slemons does not offer a 
rationale for such opinion.  See id.  

In May 2006, the veteran's private physician, Robert J. 
Brocker, Jr., M.D., offered an opinion that the veteran's 
diabetes may have contributed to his CVA.  Dr. Brocker does 
not offer a rationale for such opinion, and thus such opinion 
is also of limited probative value.  See id.  Moreover, such 
use of the word "may" to offer an opinion with regard to 
etiology is considered too speculative to warrant service 
connection.  Both Federal regulation and case law preclude 
granting service connection predicated on a result of 
speculation or mere possibility.  38 C.F.R. § 3.102; see 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical 
treatise submitted by an appellant that only raises the 
possibility that there may be some relationship between 
sickle cell anemia and the veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  An opinion 
expressed in terms such as "may," also implies "may or may 
not," and is generally too speculative to establish support 
for a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that a physician's statement that a service- 
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).

In May 2007, the veteran underwent a VA examination.  Upon 
physical examination, the examiner diagnosed obesity; 
hypertension secondary to obesity; right CVA with dense left 
hemiparesis secondary to hypertension; hypercholesterolemia; 
and type 2 diabetes mellitus, with neuropathy.  The examiner 
stated that hypertension carries a risk factor of 3.5-4.0 for 
CVA, and that type 2 diabetes mellitus carries a risk factor 
of 1.0-1.6 for CVA.  The examiner opined that his CVA was 
caused by hypertension.  The examiner opined that it is less 
likely than not that his CVA was caused or aggravated by his 
service-connected diabetes mellitus, type 2.

In December 2007, the veteran underwent another VA 
examination with the same VA examiner.  Upon physical 
examination, the examiner diagnosed obesity; hypertension 
secondary to obesity; right CVA with dense left hemiparesis, 
secondary to hypertension; hypercholesterolemia; type 2 
diabetes mellitus, with neuropathy; and, patent foramen 
ovale.  The examiner noted that the veteran was unchanged 
since the May 2007 examination.  

With regard to etiology of his CVA, the examiner stated that 
it was important to determine whether his long-standing type 
2 diabetes mellitus played a role in causing his CVA.  The 
examiner noted that the veteran became obese sometime between 
1972 and 1982 (a period of unemployment) and was diagnosed 
with hypertension in 1993.  The examiner cited to Merritt's 
Neurology stating that CVAs are mainly caused by 
hypertension, and quoted the source as follows:  "After age, 
hypertension is the most powerful stroke risk factor...The risk 
of stroke rises proportionately with increasing blood 
pressure (1.9 for men with each 10-mm Hg increase in systolic 
blood pressure]."  The examiner stated that hypertension in 
general carries a risk factor of 3.5 to 4.0 for CVA (in 
different published series).  There are, however, several 
minor risk factors including hypercholesterolemia, patent 
foramen ovale, and diabetes mellitus - all of which the 
veteran has.  The published risk factor for diabetes mellitus 
ranges from 1.0 to 3.0 for severe type 1 diabetes.  The 
veteran has moderate type 2 diabetes that began in May 1972 
i.e. 21 years before his CVA.  Accordingly, his long-standing 
type 2 diabetes mellitus makes an important but nonetheless 
minor contribution to his overall risk of CVA.  The examiner 
opined that it is less likely than not that his CVA with 
left-sided hemiparesis was caused by his service-connected 
type 2 diabetes mellitus.  However, it is as likely as not 
that his risk of developing a CVA was aggravated by his 
service-connected type 2 diabetes mellitus.  

In light of such VA medical opinion, the Board must conclude 
that service connection for status post CVA is not warranted.  
The preponderance of the evidence is against a finding that 
the veteran's CVA was proximately due to or the result of his 
service-connected diabetes mellitus, type II.  As explained 
by the December 2007 VA examiner, while the veteran's 
diabetes mellitus, type II, is a minor risk factor for a 
stroke, hypertension remains the major risk factor.  The 
Board acknowledges that Dr. Slemons opined that the veteran's 
diabetes was a major risk factor in him suffering a stroke, 
albeit without rationale, and the December 2007 VA examiner 
also opined that his risk of developing a CVA was aggravated 
by his diabetes mellitus, type II.  The Board is of the 
opinion, however, that having a service-connected disability 
which also happens to be a risk factor for another 
disability, cannot provide by itself be the basis for 
granting service connection on a secondary basis.  The 
standard for allowing service connection on a secondary basis 
is that the disability was proximately due to or the result 
of a service-connected disease.  The VA examiner specifically 
opined that the veteran's diabetes mellitus, type II, did not 
cause the veteran's stroke.  The fact that having diabetes 
mellitus was a minor contributing factor that put him at risk 
for having a stroke does not rise to the standard provided in 
§ 3.310.  

The Board acknowledges the examiner's comment that the 
veteran's his risk of developing a CVA was aggravated by his 
service-connected type 2 diabetes mellitus.  However, the 
Board interprets this statement as basically saying that the 
diabetes increased the risk of a CVA.  The Board does not 
view this statement as an opinion in favor of secondary 
service connection by aggravation under Allen.  The concept 
of aggravation of a nonservice-connected disability by a 
service-connected disability looks to whether there was an 
increase in severity of the nonservice-connected disability 
by the service-connected disability, not whether there was an 
increased risk of developing the nonservice-connected 
disability to begin with. 

The Board empathizes with the veteran's ailing health, and 
acknowledges his belief that his CVA was due to his diabetes 
mellitus, type II; however, it is well established that as a 
layperson, the veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

II.  Special monthly compensation

The veteran in this case seeks entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person or on the basis of being 
housebound.  In that regard, compensation at the aid and 
attendance rate is payable when the veteran, due to service-
connected disability, has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, or is 
blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l).  Determinations as to the need for aid 
and attendance must be based on actual requirements of 
personal assistance from others.  In making such 
determinations, consideration is given to such conditions as: 
inability of the claimant to dress or undress himself/herself 
or to keep himself/herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself/herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his/her daily environment.  "Bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and, in addition:  (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service- connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service- connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Review of the record reveals that service connection is in 
effect for diabetes mellitus, type II, rated 20 percent 
disabling; peripheral vascular disease with stasis 
dermatitis, bilateral lower extremities, separately rated 20 
percent disabling; tinnitus disability, rated 10 percent 
disabling; bilateral hearing loss disability, rated 10 
percent disabling; scar, right wrist, rated noncompensably 
disabling; peripheral neuropathy, bilateral lower 
extremities, separately rated noncompensably disabling; 
impotence, rated noncompensably disabling; and, diabetic 
retinopathy, rated noncompensably disabling.  Per a November 
2007 decision, the Board denied entitlement to service 
connection for hypertension, and per this decision the Board 
denied entitlement to status post CVA with left-sided 
hemiparesis.  The RO has also denied entitlement to service 
connection for deep venous thrombosis.  

After reviewing the claims file and the entirety of the 
medical evidence on file, the Board must conclude that the 
criteria for aid and attendance benefits are not met.  The 
Board does not dispute that the medical evidence shows that 
the veteran's functional status is extremely impaired.  Per 
the December 2007 VA examination, although the veteran has 
retained full cognitive function and full use of his dominant 
extremity, he is housebound and requires a live-in caregiver 
to assist with activities of daily living, bathing, cooking, 
cleaning, and laundry.  Such limitations in his functional 
status, however, are not due to his service-connected 
disabilities, but rather are due to his nonservice-connected 
status post CVA which he sustained in April 2003.  While the 
veteran's service-connected disabilities, specifically his 
diabetes mellitus, type II, and peripheral vascular disease, 
bilateral lower extremities, may have an effect on his 
physical capabilities, it appears that the majority of his 
problems related to attending to his daily needs is from his 
nonservice-connected status post CVA and left sided-
hemiparesis.  As noted by the veteran at the December 2007 VA 
examination, he stated that he felt trapped in his body, and 
reported that there were so many things he used to do that he 
is unable to do in the present due to his stroke in 2003.  
The medical evidence does not establish that his service-
connected disabilities render him unable to attend to the 
needs of daily living without the regular aid and assistance 
of another person.  Accordingly, the Board concludes that the 
requirements for special monthly compensation based upon the 
need for regular aid and attendance of another person have 
not been met.

The Board has also given consideration as to whether the 
veteran is housebound.  38 C.F.R. § 3.351(d).  However, the 
preponderance of the evidence is against a finding that the 
criteria for housebound benefits have been met.  As 
discussed, there is no evidence to indicate that the veteran 
is housebound due to his service-connected disabilities.  As 
discussed, the veteran is housebound as a result of his 
nonservice-connected status post CVA.  

In closing, the Board acknowledges the veteran's poor and 
declining heath.  However, the preponderance of the evidence 
now of record is against a finding that the regulatory 
criteria for entitlement to special monthly compensation have 
been met.  The veteran may always advance another claim for 
special monthly compensation should his service-connected 
disabilities increase in the future. 


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


